 1   David L. Skelton, Trustee State Bar No. 96250
     Rebecca E. Pennington State Bar No. 174488
 2   OFFICE OF THE CHAPTER 13 TRUSTEE
     402 West Broadway, Suite 1450
 3   San Diego, CA 92101-8544
     Telephone (619) 338-4006
 4   Facsimile (619) 239-5242

 5

 6

 7
                                 UNITED STATES BANKRUPTCY COURT
 8
                                 SOUTHERN DISTRICT OF CALIFORNIA
 9
     In re:                                            )   Case No. 21-00536-CL13
10                                                     )   Chapter 13 Case
                                                       )
11                                                     )   DATE: August 25, 2021
                   MICHAEL GAMMOND                     )
12                                                     )   TIME: 10:00 AM
                                                       )   JUDGE: HON. CHRISTOPHER B.
13                                                     )   LATHAM
                                                       )   DEPT: 5
14                                                     )
                                                       )   TRUSTEE’S STATEMENT OF CASE
15                                       Debtor.       )   STATUS
                                                       )
16

17
              This Statement of Case Status is filed with the Court in respect to Trustee’s Objection to
18
     Confirmation and Motion to Dismiss. Pending resolution of the following issues, objections
19
     remain:
20
              1.   This case is continued from May 5, 2021 to allow debtor to confer with the IRS and
21
                   FTB concerning tax claims which make this a 575 month plan. The claims remain
22
                   substantially the same and a payment of $2900 per month for the full 60 months is
23
                   needed.
24
              2. All objections remain (Doc 14).
25

26
     Date: August 16, 2021                                          /s/ David L. Skelton
27
                                                                     Chapter 13 Trustee
28




                                                       1
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




     2
